A rehearing was granted in this case by order of this Court entered on September 17, 1940. On the same date and in the same order the petition to remand the cause to the court below for the taking of additional testimony was denied. Subsequently the *Page 174 
cause was heard again before this Court on oral argument.
Upon careful consideration of all the questions raised in the petition for rehearing and upon the oral argument of the case, as well as the briefs of counsel, the court is of the opinion that its original judgment of affirmance of the decrees appealed from was fully justified by the record and should be adhered to.
Original judgment of affirmance adhered to and reaffirmed on rehearing.
BROWN, C. J., WHITFIELD, TERRELL and THOMAS, J. J., concur.
BUFORD and CHAPMAN, J. J., dissent.